276 U.S. 608
48 S.Ct. 421
72 L.Ed. 729
Joe WYSONG, plaintiff in error,v.The PEOPLE OF THE STATE OF CALIFORNIA.
No. 877.
Supreme Court of the United States
April 9, 1928

PER CURIAM.


1
Upon consideration of the record herein submitted, the court finds that this is not a case in which there is drawn in question the validity of a treaty or statute of the United States and the decision is against its validity; or where is properly drawn in question the validity of a statute of the State of California, on the ground of its being repugnant to the Constitution, treaties, or laws of the United States, and the decision is in favor of its validity. It is, therefore, not a case which, under sec. 237(a) of the Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937 (28 USCA § 344)) may be reviewed by this Court on writ of error, and this Court has no jurisdiction thereof under said section. Jett Bros. Distilling Co. v. City of Carrollton, 252 U. S. 1, 5, 6, 40 S. Ct. 255, 64 L. Ed. 421.


2
Treating the writ of error as a petition for writ of certiorari under sec. 237(c) of the Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937), the clerk is directed to issue an order returnable April 30th next against Joe Wysong to show cause, if any there be, by printed return and printed brief, why the petition for certiorari should not be denied for lack of a substantial federal question shown in the record giving this court jurisdiction.